DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-4 and 7-20 were pending.  Claims 3, 10, 12, 15, 16, and 18 are amended herein by an examiner’s amendment.  Claims 13 and 14 are canceled herein by an examiner’s amendment.  Claims 1-4, 7-12, and 15-20 are allowed.  This is a Notice of Allowance after the amendment dated 3/29/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heungsoo Choi on 5/27/2022.
Start of the Examiner’s Amendment:

In claim 3, on line 10, delete “and”.

In claim 10, on line 15, add a comma after “altitude”.

Claim 12 (Amended):  The method of Claim 11, wherein the plurality of detection positions comprise four detection positions substantially equally spaced apart from each other along a circle centered on the center position.

Claim 13 (Canceled).
Claim 14 (Canceled).

In claim 15, on line 1, change “Claim 14” to --Claim 12--.

In claim 16, on line 1, change “Claim 14” to --Claim 12--.

Claim 18 (Amended):  The apparatus of Claim 17, whereinthe plurality of detection positions comprise four detection positions substantially equally spaced apart from each other along a circle centered on the center position.

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 1-4, 7-12, and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1, 8, and 10 contain allowable subject matter.  None of the prior art of record teaches or suggests the claimed invention.  Specifically not found in the prior art of record are the limitations of determining a center position located within a predetermined distance from the lowered location; measuring pollutant concentrations at a plurality of detection positions spaced from the center position, determining if there is a low concentration detection position among the plurality of detection positions, of which the pollutant concentration is less than a predetermined pollutant concentration; when determined that there is no low concentration detection position, determining an area formed based on the plurality of detection positions as the pollutant source candidate area; when determined that there is the low concentration detection position, determining a new center position moved from the center position in a direction away from the low concentration detection position; and further measuring pollutant concentrations at a plurality of new detection positions spaced from the new center position, in combination with the other limitations of the independent claims.  The closest prior art of record has been discussed in the previous office action.
Claims 3, 4, 7, and 11-16 are allowed due to their dependence on claim 1.
Claims 9 and 17-20 are allowed due to their dependence on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856